DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20110289837 A1) in view of Sinanan (US 5852895 A).
 	For claim 1, Phillips et al. teach an elevated planter apparatus positioned above ground, said apparatus comprising: 
a planter box (12) with sides and a bottom; 
a plurality of aperture connectors (136) connected to said bottom, each of said plurality of aperture connectors provides passageway therethrough (fig. 14, ref. 136 provides passages); 
a plurality of tube connectors (26) having a closed end (fig. 3, ref. 26 is closed on one end and open on the other end as shown in fig. 14), each of said plurality of tube connectors connected to one of said plurality of aperture connectors (para. 0068,0073); and 
a plurality of rods (16) having a first rod end (end connected to ref. 36 as shown in fig. 3) and a second rod end (end connected to ref.136 as shown in fig. 14), said second rod end inserted in one of said plurality of aperture connectors and one of said plurality of tube connectors (as shown in fig. 14).  
	However, Phillips et al. are silent about said first rod end of the plurality of rods is positioned in the ground. 
	Sinanan teaches an elevated planter apparatus positioned above ground, said apparatus comprising a plurality of rods (27,41) having a first rod end (tip of ref. 41) positioned in the ground. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first rod end of the plurality of rods of Phillips et al. be positioned in the ground as taught by Sinanan in order to allow the user an option to have the apparatus to be inserted into the ground for stability in the event the user does not wish to use the support base 14. 
	For claim 12, Phillips et al. teach a method of elevating a planter having dirt and plants above ground in a landscape, said method comprising the steps of: 
providing a planter box (12) with sides and a bottom; a plurality of aperture connectors (136) connected to said bottom, each of said plurality of aperture connectors provides passageway therethrough (fig. 14, ref. 136 provides passages); a plurality of tube connectors (26) having a closed end (fig. 3, ref. 26 is closed on one end and open on the other end as shown in fig. 14), each of said plurality of tube connectors connected to one of said plurality of aperture connectors (para. 0068,0073); and a plurality of rods (16) having a first rod end (end connected to ref. 36 as shown in fig. 3) and a second rod end (end connected to ref.136 as shown in fig. 14), said second rod end inserted in one of said plurality of aperture connectors and one of said plurality of tube connectors (as shown in fig. 14).  
filing said planter box with the dirt and the plants (para. 0074); 
inserting said second rod end in one of said plurality of aperture connectors and one of said plurality of tube connectors (fig. 1 shows rod 16 inserted into aperture connectors and tube connectors and fig. 3 shows rod 16 not inserted); 
positioning said planter box in the landscape (location of where the apparatus is placed is considered a landscape).  
However, Phillips et al. are silent about inserting said first rod end in the ground.  
Sinanan teaches a method of elevating a planter having dirt and plants above ground in a landscape, said method comprising the steps of: providing a plurality of rods (27,41) having a first rod end (tip of ref. 41); and inserting said first rod end in the ground. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of inserting said first rod end in the ground as taught by Sinanan in the method of Phillips et al. in order to allow the user an option to have the apparatus to be inserted into the ground for stability in the event the user does not wish to use the support base 14. 
	For claim 13, Phillips et al. as modified by Sinanan teach the method of claim 12, and further teach repositioning said planter box in the landscape (implied because any time the user moves the device in another location or move from initial location to a desired location would be considered as repositioning the device in the area or landscape).  
	For claim 14, Phillips et al. as modified by Sinanan teach the method of claim 12, and further teach adjusting a height of said planter box in the landscape (implied because any time the user attaches the rods 16 of Phillips to the box 12 would be considered as adjusting a height of the box because the box is elevated in the area or landscape where it is placed).
Claims 2-5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. as modified by Sinanan as applied to claim 1 above, and further in view of Schmid (US 3879889 A as cited on form PTO-1449).
 	For claim 2, Phillips et al. as modified by Sinanan teach the apparatus of claim 1, but are silent about wherein said plurality of aperture connectors further comprises a base and a stub configured perpendicular to said base.  
	Schmid teaches an elevated planter apparatus positioned above ground, said apparatus comprising an aperture connector (360) comprises a base (362) and a stub (325) configured perpendicular to said base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a base and a stub as taught by Schmid instead of non-base and non-stub aperture connectors of Phillips et al. as modified by Sinanan in order to better connect and stabilize the rods to the bottom of the planter box.  
	For claim 3, Phillips et al. as modified by Sinanan and Schmid teach the apparatus of claim 2, and further teach wherein said stub (as relied on Schmid) further comprises a first part of a connector system (as shown in fig. 7 of Schmid, the first part is the conical area where ref. 325 is pointing at).  
	For claim 4, Phillips et al. as modified by Sinanan and Schmid teach the apparatus of claim 3, and further teach wherein said plurality of plurality of tube connectors (of Phillips) further comprises a second part (the interior inside of Phillips as shown in fig. 14) of said connector system to engage said first part of said connector system about said bottom (as modified by Schmid’s base and stub).  
	For claim 5, Phillips et al. as modified by Sinanan and Schmid teach the apparatus of claim 3, and further teach wherein said connector system is threaded (as relied on Schmid, ref. 363 which is part of the base/stub connector system).  
	For claim 7, Phillips et al. as modified by Sinanan and Schmid teach the apparatus of claim 4, and further teach wherein said bottom further comprises a plurality of box apertures (as already taught in Phillips at ref. 26) to receive said plurality of aperture connectors therethrough, said second part of said connector system to engage said first part of said connector system about said plurality of box apertures in said bottom (as modified with Schmid).  
	For claim 8, Phillips et al. as modified by Sinanan and Schmid teach the apparatus of claim 4, and further teach wherein said plurality of aperture connectors is formed integral to said bottom (all parts are integral because they form a whole unit), said second part of said connector system to engage said first part of said connector system about said bottom.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. as modified by Sinanan as applied to claim 1 above, and further in view of Morgan (US 20110113686 A1).
 	For claim 6, Phillips et al. as modified by Sinanan teach the apparatus of claim 1, but are silent about wherein said plurality of rods is rebar.
	Morgan teaches an elevated planter apparatus positioned above ground (fig. 11), said apparatus comprising: a plurality of rods (4A,B) is rebar (various para., for example, para. 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rebar as taught by Morgan as the preferred material for the plurality of rods of Phillips et al. as modified by Sinanan in order to provide a stronger and more stable rod to support the whole assembly. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 20090064573 A1) in view of Steiger (US 20070084975 A1).
 	For claim 9, Braun teaches a n elevated planter apparatus positioned above ground, said apparatus comprising: 
a planter box (100) with sides (15) having a rim (various embodiments, for example, fig. 7 where ref. 13 are located) therearound and a bottom (12); 
a plurality of connection systems (500), each of said plurality of connection systems is removeably positioned.  
However, Braun is silent about a plurality of shepherd's hooks having a first hook end and a second hook end, said first hook end positioned in the ground; a plurality of attachment devices, each of said plurality of attachment devices affixed to one of said plurality of shepherd's hooks between said first hook end and said second hook end; and each of said plurality of connection systems removeably positioned between said each said plurality of attachment device and said rim of said planters box.
Steiger teaches an elevated planter apparatus positioned above ground, said apparatus comprising a plurality of shepherd's hooks (14A,14B) having a first hook end and a second hook end,  (fig. 1) said first hook end positioned in the ground (para. 0023); a plurality of attachment devices (12A,34; also, para. 0015 states that ref. 34 can be a hook), each of said plurality of attachment devices affixed to one of said plurality of shepherd's hooks between said first hook end and said second hook end (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the railing or deck/balcony assembly of Braun with a plurality of shepherd's hooks with the features as taught by Steiger, since a simple substitution of one known equivalent element for another would obtain predictable results (both supports would allow the planter box to be elevated and supported as desired by the user). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Braun as modified by Steiger would result in each of said plurality of connection systems removeably positioned between said each said plurality of attachment device and said rim of said planters box (the chain connection system in Braun would be removable from the shepherd's hooks of Steiger).
For claim 10, Braun as modified by Steiger teaches the apparatus of claim 9, and further teaches wherein said each of said plurality of attachment devices further comprises a j-hook (as relied on Steiger).  
For claim 11, Braun as modified by Steiger teaches the apparatus of claim 9, and further teaches wherein said each of said plurality connection systems further comprises a chain (as taught in Braun).
Conclusion
The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach an elevated planter apparatus positioned above ground with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643